          Case 1:18-cv-01064-JEB Document 11 Filed 02/11/19 Page 1 of 2



                       U N I T E D S TAT E S D I S C T R I C T C O U RT
                        F O R T H E D I S T R I C T O F C O LUM B I A


H UM A N R I G H T S D E F E N S E C E N T E R
                                        )
            Plaintiff,                  )
                                        )
       v.                               )                              Civil Action
                                        )                              No. 1:18-cv-01064-JEB
B U R E AU O F P R I S O N S            )
            Defendant.                  )
_______________________________________ )


                              J O I N T S TAT US R E P O RT

       Pursuant to the Court’s January 23, 2019 Minute Order, counsel for the parties present

this Joint Status Report.


       The Bureau of Prisons has provided all relevant documents to the Human Rights

Defense Center, leaving no outstanding substantive issues. The parties are actively trying to

resolve issues surrounding attorneys’ fees.


       Therefore, the parties request that the court order another Joint Status Report to be

filed within thirty days, or, if federal appropriations lapse on February 15, 2019, thirty days

from the restoration of funds.




 Respectfully submitted this February 11, 2019,




                               /s/ Deborah M. Golden
                               DEBORAH M. GOLDEN
                               Human Rights Defense Center
Case 1:18-cv-01064-JEB Document 11 Filed 02/11/19 Page 2 of 2



               316 F Street, NE #107
               Washington, DC 20002
               (202) 543-8100
               (202) 630-0332 (cell)
               D.C. Bar No. 470-578

               Attorney for Plaintiff



               JESSIE K. LIU, D.C. Bar No. 472845
               United States Attorney
               for the District of Columbia

               DANIEL F. VAN HORN, D.C. Bar # 924092
               Civil Chief

               By: /s/ Kenneth Adebonojo
               KENNETH ADEBONOJO
               Assistant United States Attorney
               Judiciary Center Building
               555 4th Street, N.W. B Civil Division
               Washington, D.C. 20530
               (202) 252-2562

               Attorneys for Defendant
